Citation Nr: 1213446	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected gunshot wound residuals of the right little finger with retained foreign bodies. 


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision, mailed to the Veteran in June 2005, of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's May 2004 claim for entitlement to a disability rating in excess of 10 percent for gunshot wound residuals of the right little finger with retained foreign bodies, and his August 2004 claim for entitlement to service connection for hepatitis C. 

In December 2007, the Veteran testified at a hearing before Veterans Law Judge (VLJ) Anna Bryant sitting at the RO in Albuquerque, New Mexico.  A copy of the hearing transcript is in the record.  In a February 2012 letter, the Board advised the Veteran and his representative that the VLJ who conducted the hearing was no longer employed by the Board. In March 2012, the Veteran's representative advised the Board that the Veteran did not desire another hearing before a sitting VLJ.

In a February 2008 decision, the Board denied the Veteran's claims for entitlement to a disability rating in excess of 10 percent for gunshot wound residuals of the right little finger with retained foreign bodies, and for entitlement to service connection for hepatitis C.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further development.  That motion was granted by the Court's February 2009 Order, and the case was returned to the Board for further consideration.  In September 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

In October 2011, the Veteran's attorney submitted additional evidence in support of the Veteran's claim, with a waiver of Agency of Original Jurisdiction (AOJ) consideration of the same.

The issue of entitlement to a disability rating in excess of 10 percent for service-connected gunshot wound residuals of the right little finger with retained foreign bodies, addressed in the REMAND portion of the decision below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his hepatitis C was incurred in active service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, as to the issue of entitlement to service connection for hepatitis C, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, and whether there was substantial compliance with the Board's September 2009 remand directives, is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

In order to establish direct service connection, three elements must be established. There must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); Degmetich v. Brown, 104 F.3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In determining whether service connection is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts entitlement to service connection for hepatitis C on the basis that such is related to his active service.  At the time of his December 2007 Board hearing, he asserted that he experienced an adverse reaction to inoculations he was given upon entry into service.  He reported that he became violently ill and was treated in the hospital.  More recently, in August 2011, the Veteran's attorney asserted entitlement to service connection for hepatitis C on the basis that such is related to the Veteran's tattoos, at least two of which were obtained during active service. 

There is no dispute that the Veteran has hepatitis C.  At the time of his most recent VA examination, in August 2011, the Veteran was diagnosed with hepatitis C, chronic.  

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of hepatitis C.  The Board notes here that the Veteran's Report of Medical Examination, dated in January 1973 and conducted for the purpose of entry into service, is silent as to any identifying body marks, scars, or tattoos.  In fact, there are no notations on the front side of the examination report.  Report of Medical Examination, dated in January 1975 and conducted for the purpose of separation from service, indicates that the Veteran presented with multiple and extensive tattoos on his back, arms, and forearms.  While it is not entirely clear if the examiner, upon entrance into service, failed to report the presence of any tattoos, or if the Veteran indeed presented without tattoos, at the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. §§ 1111, 1132.  Thus, the Board must presume that the Veteran did not present for examination upon entry into service with tattoos and that he obtained a number of tattoos during service.  

As there is evidence of a current disability, hepatitis C, and evidence of in-service tattoos, the Board turns to whether there exists evidence of a nexus between the Veteran's hepatitis C and his in-service tattoos.

On VA examination in February 2005, subsequent to review of the claims file and physical examination of the Veteran, which revealed new tattoos, the examiner opined that the Veteran's tattoos were at least as likely as not the cause of his hepatitis C.  The examiner reasoned that of all the risk factors which were enumerated, the most recently acknowledged were tattoos, of which the Veteran had four.  She further reasoned that tattoos were strongly associated with hepatitis C infection.  

On VA examination in August 2011, subsequent to review of the claims file and physical examination of the Veteran, the examiner reported that it was not possible to render a nexus opinion without resorting to mere speculation.  He reported that it was not common to medically ascribe a distinct etiology to hepatitis C because there were multiple potential sources for the infection, many of them based on patient history alone, including sexual exposures and drug use, and there is no way to trace the source of the infection through an objection test.  

Here, the medical opinions by the VA examiners are credible because they are based on a thorough review of the file and available treatment records and the examiners offered reasonable medical bases for their conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board notes that it appears that the Veteran has provided conflicting answers during instances of VA treatment and examinations as to his history of drug use.  The VA examiner, in August 2011, discussed such and provided such as one of the reasons for his inability to provide the requested nexus opinion.  Further, the Veteran originally asserted entitlement to service connection for hepatitis C on the basis that such is related to his in-service inoculations and subsequent illness.  Also, there is considerable discussion recorded in the claims file as to which of the Veteran's tattoos were obtained during service or subsequent to service.  However, as there is positive evidence that the Veteran's hepatitis C was caused by his tattoos, a number of which were obtained during service, there is no need for the Board to discuss further other hepatitis risk factors, his claimed in-service illness subsequent to inoculations, or which specific tattoos caused hepatitis C.  

Based on the foregoing, the Board finds that the Veteran has current hepatitis C and there is evidence that such was incurred in or aggravated by active service, specifically, his in-service tattoos.  Giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hepatitis C is granted.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to a disability rating in excess of 10 percent for service-connected gunshot wound residuals of the right little finger with retained foreign bodies.

In its September 2009 remand, the Board specifically sought from a VA examiner an opinion as to how the Veteran's right fifth finger affected the function of his other digits of the hand or the overall functioning of the whole hand.  Review of the August 2011 VA examination report demonstrates that while the examiner opined that the Veteran's right fifth finger did not affect the function of his other digits; the examiner did not render an opinion as to how the right fifth finger affected the overall functionating of the whole hand.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The VA examiner did not provide the full requested opinion, and the Board is thus unable to consider the function of the Veteran's hand, as it relates to the Veteran's service-connected right fifth finger, as is required by the diagnostic criteria.  Thus, the VA examination is inadequate for rating purposes.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who conducted the VA examination in August 2011.  Ask that the examiner supplement the record with an addendum to the August 2011 VA examination report that specifically describes how the Veteran's right fifth finger affects the overall functioning of the whole right hand.   

If the examiner who performed the August 2011 VA examination is not available, schedule the Veteran for another appropriate examination and have that examiner address the questions noted above.

If a new VA examination is ordered, the claims file should be made available to the examiner for review, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a disability rating in excess of 10 percent for service-connected gunshot wound residuals of the right little finger with retained foreign bodies, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.
   
To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for any examination, without good cause, may have adverse consequences on his claim.  38 C.F.R.            § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


